Citation Nr: 1633347	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for polysubstance dependence/mood disorder, claimed as an acquired psychiatric condition, to include anxiety, depression, and posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to March 2000, and from July 2005 to August 2007, with Army National Guard service from August 2007 to November 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In January 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of that transcript is of record. 

These matters were before the Board in June 2014, when the Board remanded them for additional development and consideration.  They now return for appellate review.  

As noted in the June 2014 Board decision, the issue of entitlement to service connection for tinnitus was granted in full by a May 2012 rating decision and thus is not for appellate consideration.  Additionally, in June 2014, the Board accepted jurisdiction over the claim for bilateral hearing loss, noting that the RO had treated the appeal as timely and certified such to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

Additional evidence, in the form of an undated private psychological examination report was associated with the record in December 2014, subsequent to the most recent re-adjudication of the claims herein, in a November 2014 supplemental statement of the case.  The Veteran did not waive review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2015).  However, as this evidence is only relevant to the claim for entitlement to service connection for polysubstance dependence/mood disorder, claimed as an acquired psychiatric condition, to include anxiety, depression, and PTSD, which must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated.

In June 2014, the Board noted the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability has been raised by the record in the January 2013 hearing and referred such for adjudication by AOJ.  Although the record reflects the Appeal Management Center referred the issue to the AOJ via a November 2014 memorandum, the claim has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability and entitlement to service connection for polysubstance dependence/mood disorder, claimed as an acquired psychiatric condition, to include anxiety, depression, and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent clinical evidence of record reflects that the Veteran does not have bilateral hearing loss disability for VA purposes.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the Veteran's claim for bilateral hearing loss, November 2010 VA pre-adjudication letter satisfied the duty to notify provisions with respect to service connection for bilateral hearing loss and notified the Veteran of the criteria pertinent to the establishment of effective dates and disability ratings.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs, relevant VA treatment records, and private treatment have been obtained and are associated with the claim file.  The June 2014 Board remand directed that 2008 VA treatment records as well as updated VA treatment records should be obtained, as the Veteran indicated in January 2013 testimony, that he received VA treatment for hearing problems in 2008.  The record does not reflect VA treatment records for 2008 have been obtained; however, updated VA treatment records have been obtained.  Nonetheless, the claim for bilateral hearing loss turns on the existence of hearing loss "disability" for VA purposes proximate to or during the pendency of the claim.  The Veteran's claim for bilateral hearing loss was received by VA November 2010, thus VA treatment records from 2008 in this specific case would not have a bearing on the element necessary to substantiate this claim, demonstration of the disability at issue, which is dispositive of this appeal.  The Board concludes that all records relevant to the Veteran's claim for bilateral hearing loss have been obtained. 

Additionally, VA satisfied the duty to assist the Veteran by providing audiological examinations to the Veteran in March 2011, April 2012, and September 2014.  Each examination report contained sufficient evidence by which to decide the claim, particularly regarding whether the Veteran has hearing loss disability for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Each examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  Although the September 2014 VA examiner did not review the Veteran's STRs, as the VA examiner did not endorse a diagnosis of bilateral hearing loss, such was not prejudicial to the Veteran.  Additionally, neither the Veteran nor his representative asserted that the Veteran's bilateral hearing loss has worsened since the September 2014 VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, the Board concludes the VA audiological examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in January 2013, the issue of entitlement to service connection for bilateral hearing loss was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, as noted above, in June 2014 the Board remanded entitlement to service connection for bilateral hearing loss.  The June 2014 Board remand, in relevant part, directed that VA treatment records dated in 2008 as well as updated VA treatment records be obtained, that a VA audiological examination be afforded to the Veteran, and, thereafter for readjudication of the claim.  The record does not reflect 2008 VA treatment records were obtained, but as explained above, such is not prejudicial to the Veteran, and does not preclude adjudication of the claim for bilateral hearing loss.  The record does reflect updated VA treatment records, most recently dated in October 2014 have been associated with the claims file.  The record also reflects the Veteran was afforded a VA audiological examination in September 2014.  Thereafter, a November 2014 supplemental statement of the case was issued.  Thus, the Board finds there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue of entitlement to service connection for bilateral hearing loss.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to service connection for hearing loss.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran contends his hearing difficulty is related to active service.  In January 2013 testimony, the Veteran reported noise exposure from mortars, improvised explosive devices, helicopters, and large generators.  Thus, he contends that service connection is warranted for bilateral hearing loss.

A review of the Veteran's STRs do not reveal a diagnosis of hearing loss. Specifically, such includes August 1999 and April 2004 audiometric testing which did not show hearing impairment for VA purposes under 38 C.F.R. § 3.385, nor did such show hearing impairment under Hensley.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

The March 2011 VA audiological examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
20
20
20
25
25

The April 2012 VA audiological examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
15
LEFT
10
5
20
15
20

The September 2014 VA audiological examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
20
LEFT
20
20
20
20
25

As described above, the March 2011, April 2012 and September 2014 VA examination reports revealed that the Veteran did not have any auditory threshold above 26 decibels.  The March 2011 VA examiner conducted Maryland CNC testing but determined the scores should not be used for rating purposes.  The April 2012 Maryland CNC test score was 94 percent in the left ear and 94 percent in the right ear.  The September 2014 Maryland CNC test score was 94 percent in the left ear and 98 percent in the right ear.  In the March 2011, April 2012 and September 2014 VA audiological examinations, the Veteran was not diagnosed with hearing loss in accordance with VA standards.  The audiometric results of these examinations do not show that the Veteran has hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385.  During the pendency of the claim or proximate to the claim, it has not been shown that the Veteran has an auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent.  This is true for both the right and left ears. 

During the January 2013 Board hearing, the Veteran's then representative challenged the accuracy of the March 2011 VA examination report.  However, the Veteran's representative did not provide a specific basis for the allegation but noted the Veteran asserted his hearing was worse.  Since the March 2011 VA examination the Veteran was afforded additional audiological examinations in April 2012 and in September 2014.  Furthermore, the Board is entitled to presume the competency of the March 2011 VA examiner and specific challenges to a VA examiner's competency must be raised by the Veteran to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009). 

The Veteran has not submitted additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  Such is not reflected in VA treatment records associated with the record.  VA treatment records dated in November 2009, March 2010 and December 2010 provide documentation of no hearing loss.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that such hearing loss meets the criteria for hearing loss "disability" as set forth in 38 C.F.R. § 3.385.  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that he currently has a hearing loss disability for VA purposes. 

Diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence reflects that the Veteran does not have a hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for bilateral hearing loss is not warranted.

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.309(a).

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

With regard to the Veteran's remaining claims, the Board finds that a remand is required in order to afford the Veteran new VA examinations so as to determine the existence and etiology of each claimed disorder. 

The Veteran was afforded a VA back examination in September 2014.  The examiner diagnosed sacro-iliac dysfunction rather than lumbar strain.  The September 2014 VA examiner noted generally that many pain episodes begin spontaneously, whereas others begin with a specific inciting traumatic event.  The September 2014 VA examiner noted that the risk factors associated with lower back pain include smoking, poor physical condition, positive family history, and occupational lifting.  However, the September 2014 VA back examination report did not address the etiology of the Veteran's diagnosed sacro-iliac dysfunction, thus the September 2014 VA examination report is inadequate.  Barr, 21 Vet. App. at 308-309.

Similarly, the September 2014 VA PTSD examination report is also inadequate, as the VA examiner did not address all diagnoses of record or adequately reconcile other medical records indicating a diagnosis of PTSD.  The VA examiner did not endorse a psychiatric diagnosis.  Specifically, the September 2014 VA PTSD examiner noted the diagnostic criteria for PTSD was not met at the current time but acknowledged the Veteran may have met the criteria for PTSD in the past, but did not definitively provide an opinion related to such.  Moreover, the VA examiner did not address additional diagnoses of record, including panic disorder with agoraphobia, major depression and generalized anxiety disorder, all diagnosed in a March 2013 private examination report.  Additionally, a private medical examination report received by VA in December 2014 also diagnosed major depressive disorder.  All diagnoses of record should be addressed by the VA examiner on remand.  Id.  

In light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the VA Connecticut Healthcare System, Newington Campus in October 2014.  Thus, on remand, updated VA treatment records from the VA Connecticut Healthcare System, to include all associated outpatient clinics, since October 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records from the VA Connecticut Healthcare System, to include all associate outpatient clinics, since October 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology any back disability that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  As to each identified back disorder, the examiner is requested to provide the following:

With respect to any diagnosed back disorder present during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any diagnosed back disorder (to include sacro-iliac dysfunction) was incurred in or was caused by, or is otherwise related to, the Veteran's active service.

The VA examiner should give consideration to the Veteran's theory, as described in January 2013 testimony, that his back disability is related to an in-service basketball injury.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any psychiatric disorder that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  As to each identified psychiatric disorder, the examiner is requested to provide the following:

With respect to any diagnosed psychiatric disorder present during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder (to include PTSD, panic disorder with agoraphobia, major depressive disorder and generalized anxiety disorder) was incurred in or was caused by, or is otherwise related to, the Veteran's active service. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.  In providing the requested rationale, the examiner must reconcile his/her findings with all diagnoses of record.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


